Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 19 of Patent 11337018.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1, 12 and 19 of Patent 11337018 teaches all the limitations in the claims 1, 15 and 19 of instant application except for transmit the first version of the audio content via the at least one data network; and transmit the second version of the audio content via the at least one data network.
 	Filev teaches transmit the first version of the audio content via the at least one data network; and transmit the second version of the audio content via the at least one data network (Filev ¶0006).Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Filev to improve the known Patent to achieve the predictable result of remotely access audio sources.
Dependent claims 2-14, 16-18 and 20 are also rejected for the same reason because they are obvious variants of the patented claim in view of Filev.

Patent 11,337,018
Instant Application 17/745726
1. A playback device comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the playback device is configured to: identify, for each of a first playback device and a second playback device, a respective capability to reproduce audio content; determine that the respective capability of the first playback device matches the respective capability of the second playback device; based on the respective capabilities of the first and the second playback devices to reproduce audio content, identify a first version of audio content for playback by the first and the second playback devices; cause the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detect a change in a network bandwidth associated with the second playback device; and based on the detected change in the network bandwidth and the respective capability of the second playback device to reproduce audio content, identify a second version of the audio content for playback by the second playback device; and cause the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device playing back the first version of the audio content.

12. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a playback device to: identify, for each of a first playback device and a second playback device, a respective capability to reproduce audio content; determine that the respective capability of the first playback device matches the respective capability of the second playback device; based on the respective capabilities of the first and the second playback devices to reproduce audio content, identify a first version of audio content for playback by the first and the second playback devices; cause the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detect a change in a network bandwidth associated with the second playback device; and based on the detected change in the network bandwidth and the respective capability of the second playback device to reproduce audio content, identify a second version of the audio content for playback by the second playback device; and cause the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device playing back the first version of the audio content.

19. A method carried out by a playback device, the method comprising: identifying, for each of a first playback device and a second playback device, a respective capability to reproduce audio content; determining that the respective capability of the first playback device matches the respective capability of the second playback device; based on the respective capabilities of the first and the second playback devices to reproduce audio content, identifying a first version of audio content for playback by the first and the second playback devices; causing the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detecting a change in a network bandwidth associated with the second playback device; and based on the detected change in the network bandwidth and the respective capability of the second playback device to reproduce audio content, identifying a second version of the audio content for playback by the second playback device; and causing the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device playing back the first version of the audio content.
1. A system comprising: a first playback device of a media playback system configured to communicate over at least one data network; and at least one computing device configured to communicate with the media playback system over the at least one data network; wherein the first playback device comprises: at least one first processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one first processor such that the first playback device is configured to: identify a first version of audio content for playback by the first playback device and a second playback device of the media playback system; cause the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detect a change in a network characteristic associated with the second playback device; and based on the detected change in the network characteristic and a respective capability of the second playback device to reproduce audio content, identify a second version of the audio content; transition from playing back the first version of the audio content to playing back the second version of the audio content; and cause the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device; and wherein the at least one computing device comprises: at least one second processor; at least one non-transitory computer-readable medium; and program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one second processor such that the at least one computing device is configured to: transmit the first version of the audio content via the at least one data network; and transmit the second version of the audio content via the at least one data network.

15. At least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a system to: identify a first version of audio content for playback by a first playback device and a second playback device of a media playback system; cause the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detect a change in a network characteristic associated with the second playback device; and based on the detected change in the network characteristic and a respective capability of the second playback device to reproduce audio content, identify a second version of the audio content; transition, by the first playback device, from playing back the first version of the audio content to playing back the second version of the audio content; and cause the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device; transmit, by at least one computing device to the first playback device, the first version of the audio content via at least one data network; and transmit, by the at least one computing device to the first playback device, the second version of the audio content via the at least one data network.

19. A method carried out by a system, the method comprising: identifying a first version of audio content for playback by a first playback device and a second playback device of a media playback system; causing the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detecting a change in a network characteristic associated with the second playback device; and based on the detected change in the network characteristic and a respective capability of the second playback device to reproduce audio content, identifying a second version of the audio content; transitioning, by the first playback device, from playing back the first version of the audio content to playing back the second version of the audio content; and causing the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device; transmitting, by at least one computing device to the first playback device, the first version of the audio content via the at least one data network; and transmitting, by the at least one computing device to the first playback device, the second version of the audio content via the at least one data network.


Allowable Subject Matter
Claims 1-20 would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action.
 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1,15 and 19 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “identify a first version of audio content for playback by a first playback device and a second playback device of a media playback system; cause the first playback device and the second playback device to play back the first version of the audio content in synchrony; while the first and the second playback devices are synchronously playing back the first version of the audio content: detect a change in a network characteristic associated with the second playback device; and based on the detected change in the network characteristic and a respective capability of the second playback device to reproduce audio content, identify a second version of the audio content; transition, by the first playback device, from playing back the first version of the audio content to playing back the second version of the audio content; and cause the second playback device to transition from playing back the first version of the audio content to playing back the second version of the audio content in synchrony with the first playback device; transmit, by at least one computing device to the first playback device, the first version of the audio content via at least one data network; and transmit, by the at least one computing device to the first playback device, the second version of the audio content via the at least one data network” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 2-14,16-18, and 20 are dependent on one of the independent claims, therefore they are also patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/NORMAN YU/Primary Examiner, Art Unit 2652